DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-07-30. Claims 1-20 are pending. Claims 1, 14, 20 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments except as specifically set forth below.
The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).
This action is a FINAL REJECTION and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Response to Arguments
For clarity of the record, Examiner notes that Applicant's Interview Summary filed 2022-07-30 states that various agreements were reached during the interview of 2022-07-19.  With two exceptions, Applicant's statements are incorrect.  As noted in the Examiner's Interview Summary, Examiner reached an agreement concerning MPEP § 708.02(a)(I)(H)(3) and an agreement concerning double patenting.  As noted in the Examiner's Interview Summary, no other agreements were reached.  Discussions between Examiner and Applicant covered a wide range of options for addressing the § 102 and § 103 rejections.  However, no particular language for such amendments was present in the interview and no final agreements could be reached.
Where discrepancies remain between Examiner's Interview Summary and Applicant's Interview Summary, Examiner has treated Applicant's Interview Summary as argument1 that the rejections should be withdrawn.  After consideration, Examiner finds that these discrepancies are moot in view of the indication of allowable subject matter below.

Specification
The amendment filed 2022-07-30 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
¶ 0017: "As another example, it may provide means for insuring the delivery. . . . In one embodiment the service may offer various delivery times (e.g. regular, fast and express) for which different transportation options will be assigned (e.g. a train, a car and an aircraft). In another embodiment, the anonymity service may provide a choice of delivery security options (e.g. regular delivery and a secure delivery using more secure means of transportation)."
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s) 7, 12, 13 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the specification does not disclose:
7. The method of claim 1 further comprising insuring one or more physical items for sending.
12. The method of claim 1 further comprising offering various delivery times for one or more physical items sent by a sender.
13. The method of claim 1 further comprising providing a choice of delivery security options for one or more physical items sent by a sender.
In particular, these claims recites elements without support in the original disclosure.  See MPEP § 608.04.

Allowable Subject Matter
Claims 1-6, 8-10, 14-20 are allowed.
The prior art of record (in particular, R. AlTawy, M. ElSheikh, A. M. Youssef and G. Gong, "Lelantos: A Blockchain-Based Anonymous Physical Delivery System," 2017 15th Annual Conference on Privacy, Security and Trust (PST), 2017, pp. 15-1509 (IEEE 2017) (hereinafter "Lelantos 2017") in view of US 20030046202 to Knapp (hereinafter "Knapp '202")) does not disclose, with respect to claim 1, a system that provides anonymity to the sender of a physical item via an identifier generated in response to shipment of the physical item rather than in response to a previous request from the recipient and wherein a response from the recipient is later received, stored for a defined time or until at least one predefined condition is satisfied, and then removed from storage, in the recited context.  Rather, Lelantos 2017 discloses a system for anonymous delivery of goods responsive to anonymous purchasing messages from the recipient [Lelantos 2017 p. 17 c. 2 § III].  To this, Knapp '202 adds passing a buyer request for goods [Knapp '202 ¶ 0030] through an anonymity service to a provider and a shipper that deliver goods to an anonymous buyer [Knapp '202 ¶ 0033].
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 14, 20, features corresponding to those of claim 1  in the respective context(s).
Claim(s) 7, 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(a) set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Many of the statements in Applicant's "Interview Summary" should more properly should have been filed as "REMARKS" within a "AMENDMENT AFTER NON-FINAL REJECTION".